DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
The drawings are objected to because Fig. 1D shows element 24 (separator) which appears to be in error as cross section view shown in Fig. 1E fails to show element 24 and Fig. 1D is intended to show the cathode.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate line through anode (10) and diagram (fig. 2F).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B” has been used to designate line through anode (10), line through sheet material, and diagram (fig. 2F).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C” has been used to designate line through anode (10), arrow (fig. 2F), and line (fig. 3).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 53, 54, & 55 all found in fig. 2F.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: θi’ and θi+1 both recited in [0099].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Based on the numerous informalities found, applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The disclosure is objected to because of the following informalities:
[0017] of the specification as filed recites “line labeled B” which appears to be a typo as Fig. 1C appears to be based on “line labeled C”

[0056] of the specification as filed recites “Although not illustrated in Figure 1D and Figure 1E, the cathode can include an inactive region where the cathode metal 20 is exposed” which appears to be in error as Fig. 1D clearly show a section with label 15 (inactive region).
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 & 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6,
Claim 6 recites “a second projection” in the second line, which cause the claim to be indefinite as claim 3 from which claim 6 depends recites “multiple second projections”.  Specifically it is unclear if “a second projection” is in reference to one of the “multiple second projections” recited in claim 3 or is meant to be a wholly new projection.  For the purpose of examination the examiner is taking, “a second projection” to read as “at least one of the second projections”.  Claim 7 is rejected for the same reasoning based on its dependency on claim 6.


Claim 7 recites “wherein one of the second projections corresponds to one of the first projections and, extends from the second semicircle over a first angular range, and the corresponding first projection extends from the second semicircle over a second angular range” which causes confusion as the first projection extends (project) from the first semicircle per claim 1 from which claim 7 depends.  For the purpose of examination the examiner is taking “wherein one of the second projections corresponds to one of the first projections and, extends from the second semicircle over a first angular range, and the corresponding first projection extends from the second semicircle over a second angular range” to read “wherein one of the second projections corresponds to one of the first projections and, extends from the second semicircle over a first angular range, and the corresponding first projection extends from the first semicircle over a second angular range”.

In regards to claim 24,
Claim 24 recites the limitation "first semicircle" in line 1 and "second semicircle" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the examiner is taking “semicircle” to read “circle”.

In regards to claim 25,
Claim 25 recites “a second projection” in the second line, which cause the claim to be indefinite as claim 23 from which claim 25 depends recites “multiple second projections”.  Specifically it is unclear if “a second projection” is in reference to one of 

In regards to claim 26,
Claim 26 recites “wherein one of the second projections corresponds to one of the first projections and, extends from the second semicircle over a first angular range, and the corresponding first projection extends from the second circle over a second angular range” which causes confusion as the first projection extends (project) from the first circle per claim 9 from which claim 26 depends.  Furthermore, there is insufficient antecedent basis the limitation "the second semicircle" in line 2.  For the purpose of examination the examiner is taking “wherein one of the second projections corresponds to one of the first projections and, extends from the second semicircle over a first angular range, and the corresponding first projection extends from the second circle over a second angular range” to read “wherein one of the second projections corresponds to one of the first projections and, extends from the second circle over a first angular range, and the corresponding first projection extends from the first circle over a second angular range”.

In regards to claim 27,


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-10, 21-23, 25, & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poplett (US 2006/0012942) in view of Doffing et al. (US 2006/0107506).
In regards to claim 1,
Poplett ‘942 discloses a capacitor, comprising: 

the electrode having a first inactive region (110 – fig. 3; [0022]) that includes the electrode metal but does not include the tunnels extending into the electrode metal ([0022]),  
the first inactive region having a first shape will a perimeter of a first semicircle (fig. 3; [0041]).  Poplett ‘942 fails to disclose the first shape includes multiple first projections.

Doffing ‘506 discloses a capacitor, comprising: 
an electrode (7204 – fig. 101; [0481]) having a first active region that includes tunnels extending into an electrode metal ([0482] – etched portion will have tunnels), 
the electrode having a first inactive region (7206 – fig. 101; [0482]) that includes the electrode metal but does not include the tunnels extending into the electrode metal ([0482] – unetched will have no tunnels), 
the first inactive region having a first shape that includes multiple first projections that each projects from a perimeter of the first subshape (fig. 118E; [0575]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form projections as taught by Doffing ‘506 around the semicircular perimeter of Poplett ‘942 to provide control of the undercutting (gradient) thus reducing instances of breaking and cracking.

In regards to claim 2,
The combination further discloses wherein the first projections are periodically arranged on the first semicircle and the each one of first projections has a perimeter that contacts the semicircle twice (fig. 3; [0041]) of Poplett ‘942 discloses semicircle shape and fig. 118E; [0575] of Doffing ‘506 discloses projections are sinusoidal (i.e. periodic) and connect to perimeter of shape at two points).

In regards to claim 3,
Poplett ‘942 further discloses wherein the electrode includes a second active region ([0058] – etched portion of opposite side of foil (203B) is considered second active region) that includes tunnels extending into the electrode metal,
a first side of the electrode being opposite from a second side of the electrode (fig. 2-4), 
the first active region and the first inactive region being on the first side of the electrode and the second active region being on the second side of the electrode (fig. 2-4). Poplett ‘942 fails to explicitly disclose the electrode having a second inactive region that includes the electrode metal but does not include the tunnels extending into the electrode metal, the second inactive region having a second shape that includes multiple second projections that each projects from a perimeter of a second semicircle, 
the second active region and the second inactive region being on the second side of the electrode.  

Doffing ‘506 discloses a capacitor, comprising: 
an electrode (7204 – fig. 101; [0481]) having a first active region that includes tunnels extending into an electrode metal ([0482] – etched portion will have tunnels), 
the electrode having a first inactive region (7206 – fig. 101; [0482]) that includes the electrode metal but does not include the tunnels extending into the electrode metal ([0482] – unetched will have no tunnels), 
the first inactive region having a first shape that includes multiple first projections that each projects from a perimeter of the first subshape (fig. 118E; [0575]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form duplicate the inactive region of Poplett ‘942 as modified by Doffing ‘506 (see above rejection of claim 1) on the second side of the foil to obtain an anode wherein both sides have good connection points and the connections points are formed in a manner that reduces instances of breaking and cracking.

In regards to claim 4,
The combination further discloses wherein the first semicircle is aligned with the second semicircle in that a first line can extend through the center of the first semicircle and also through the center of the second semicircle, the first line being parallel to a second line that is perpendicular to the first side of the electrode (fig. 3; [0041]) of 

In regards to claim 6,
The combination further discloses wherein at least one first projection corresponds to a second projection in that the first projection and the corresponding second projection has the same shape  (fig. 3; [0041]) of Poplett ‘942 and fig. 106 & 118E; [0575] of Doffing ‘506).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form duplicate the inactive region of Poplett ‘942 as modified by Doffing ‘506 (see above rejection of claim 1) on the second side of to obtain an anode wherein both sides have good connection points and the connections points are formed in a manner that reduces instances of breaking and cracking.

In regards to claim 8,
The combination further discloses wherein the first semicircle and the second semicircle have the same radius of curvature (fig. 3; [0041]) of Poplett ‘942 and fig. 106 & 118E; [0575] of Doffing ‘506).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form duplicate the inactive region of Poplett ‘942 as modified by Doffing ‘506 (see above rejection of claim 1) on the second side of to 

In regards to claim 9,
Poplett ‘942 discloses a capacitor electrode precursor, comprising: 
a sheet of material (203A – fig. 2; [0030]) having a first active region 108 – fig. 3; [0022])that includes tunnels extending into an electrode metal ([0022] & [0037]), 
the sheet of material having a first inactive region (110 – fig. 3; [0022]) that includes the electrode metal but does not include the tunnels extending into the electrode metal ([0022]), 
the first inactive region having a first shape will a perimeter of a first semicircle (fig. 3; [0041]).  Poplett ‘942 fails to disclose the first shape includes multiple first projections that each projects from a perimeter of a circle.

Doffing ‘506 discloses a capacitor electrode precursor, comprising: 
a sheet of material having a first active region that includes tunnels extending into an electrode metal (fig. 107; [0482] – etched portion will have tunnels), 
the sheet of material having a first inactive region that includes the electrode metal but does not include the tunnels extending into the electrode metal (fig. 107; [0482] – unetched will have no tunnels),
the first inactive region having a first shape that includes multiple first projections that each projects from a perimeter of a circle (fig. 106E & fig. 118E;  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form projections as taught by Doffing ‘506 around a circular perimeter when forming the capacitor of Poplett ‘942 to allow for multiple anodes to be formed in a single etching process wherein the anode are formed such that the undercutting (gradient) is controlled thus reducing instances of breaking and cracking.

In regards to claim 10,
The combination further discloses wherein the first projections are periodically arranged on the first circle (fig. 106 & fig. 118E; [0575] of Doffing ‘506 discloses projections are sinusoidal (i.e. periodic) and connect to perimeter of shape at two points).


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form projections as taught by Doffing ‘506 around a circular perimeter when forming the capacitor of Poplett ‘942 to allow for multiple anodes to be formed in a single etching process wherein the anode are formed such that the undercutting (gradient) is controlled thus reducing instances of breaking and cracking.

In regards to claim 21,
The combination further discloses wherein each one of first projections has a perimeter that contacts the first circle twice (fig. 106 & fig. 118E; [0575] of Doffing ‘506 discloses projections are sinusoidal (i.e. periodic) and connect to perimeter of shape at two points).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form projections as taught by Doffing ‘506 around a circular perimeter when forming the capacitor of Poplett ‘942 to allow for multiple anodes to be formed in a single etching process wherein the anode are formed such that the undercutting (gradient) is controlled thus reducing instances of breaking and cracking.

In regards to claim 22,
Poplett ‘942 further discloses wherein the electrode includes a second active region ([0058] – etched portion of opposite side of foil (203B) is considered second active region) that includes tunnels extending into the electrode metal,
a first side of the electrode being opposite from a second side of the electrode (fig. 2-4), 
the first active region and the first inactive region being on the first side of the electrode and the second active region being on the second side of the electrode (fig. 2-4). Poplett ‘942 fails to explicitly disclose the electrode having a 
the second active region and the second inactive region being on the second side of the electrode.  

Doffing ‘506 discloses wherein the sheet of material includes a second active region that includes tunnels extending into the electrode metal (fig. 106-107; [0482] – etched portion will have tunnels), 
the sheet of material having a second inactive region that includes the electrode metal but does not include the tunnels extending into the electrode metal (fig. 106107; [0482] – unetched will have no tunnels), 
the second inactive region having a second shape that includes multiple second projections that each projects from a perimeter of a second circle (fig. 106E & fig. 118E; [0519-0520] & [0575] – mask is shown to have a circular shape in fig. 106 and the edges will be sinusoidal per fig. 118E), 
a first side of the sheet of material being opposite from a second side of the sheet of material (fig. 106), 
the first active region and the first inactive region being on the first side of the sheet of material and the second active region and the second inactive region being on the second side of the sheet of material (fig. 106-107)



In regards to claim 23,
The combination further discloses wherein the first circle is aligned with the second circle in that a first line can extend through the center of the first circle and also through the center of the second circle, the first line being parallel to a second line that is perpendicular to the first side of the electrode (fig. 106; [0518-0519] of Doffing ‘506 discloses forming inactive region to be aligned on both sides of anode foil).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form projections as taught by Doffing ‘506 around a circular perimeter when forming the capacitor of Poplett ‘942 to allow for multiple anodes to be formed in a single etching process wherein the anode are formed such that the undercutting (gradient) is controlled thus reducing instances of breaking and cracking.

In regards to claim 25,
The combination further discloses wherein at least one first projection corresponds to a second projection in that the first projection and the corresponding 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form duplicate the inactive region of Poplett ‘942 as modified by Doffing ‘506 (see above rejection of claim 1) on the second side of to obtain an anode wherein both sides have good connection points and the connections points are formed in a manner that reduces instances of breaking and cracking.

In regards to claim 27,
The combination further discloses wherein the first circle and the second circle have the same radius of curvature (fig. 3; [0041]) of Poplett ‘942 and fig. 106 & 118E; [0575] of Doffing ‘506).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form duplicate the inactive region of Poplett ‘942 as modified by Doffing ‘506 (see above rejection of claim 1) on the second side of to obtain an anode wherein both sides have good connection points and the connections points are formed in a manner that reduces instances of breaking and cracking.

Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the first semicircle is aligned with the second semicircle but the first projections are not aligned with the second projections (claim 5).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,443,652 – fig. 4; abstract		US 5,922,215 – fig. 1-2; C3:L11-49

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848